Exhibit 10.2

FBC BANCORP, INC.

AMENDMENT TO INCENTIVE AWARDS

Dear Stock Option Award Holder:

This letter serves as an amendment to your stock option award(s) that were
granted under one or more of the equity incentive plans sponsored by FBC
Bancorp, Inc.

Why is an Amendment Needed? Effective on October 31, 2016, FBC Bancorp, Inc. was
acquired by Sunshine Bancorp, Inc. in a merger. In connection with that
transaction, Sunshine Bancorp, Inc. assumed all of the outstanding stock option
awards under the FBC Bancorp, Inc.2014 Directors’ Stock Option Plan and the FBC
Bancorp, Inc. 2014 Officers’ and Employees’ Stock Option Plan (the
“Plans”). Accordingly, those stock option awards that formerly related to FBC
Bancorp, Inc.’s common stock were converted to stock option awards relating to
shares of Sunshine Bancorp, Inc.’s common stock, and the stock option awards are
now governed by the Sunshine Bancorp, Inc. 2015 Equity Incentive Plan.

What Amendments are Being Made? Your stock option award(s) are amended,
effective as of the closing date of the merger, so that all references to FBC
Bancorp, Inc. are now references to Sunshine Bancorp, Inc. and to provide that
the shares subject to the stock option awards are now shares of common stock of
Sunshine Bancorp, Inc.

The numbers of shares subject to your stock option awards are adjusted,
effective as of the closing date of the merger, as follows: [        ]

In addition, the exercise price per share of your stock options is adjusted,
effective as of the closing date of the merger, as follows: [        ]

Except for the changes described in this amendment, the terms and conditions of
your stock option award(s), including, without limitation, the acceleration of
the vesting as a result of the merger, remain in full force and effect and are
not changed.

To acknowledge these changes to your awards, please sign and date this letter
where indicated below and return a signed original to me by [        ], 2016.

 

Sincerely, Andrew S. Samuel President and Chief Executive Officer of Sunshine
Bancorp, Inc.

 

Acknowledged and agreed:

           

            

  

Date:

  

 

 

[Insert Award Holder Name]

        



--------------------------------------------------------------------------------

FBC BANCORP, INC.

INCENTIVE STOCK OPTION AGREEMENT

THIS AGREEMENT (hereinafter “Agreement”) is entered into effective as of the
             day of             , 2014 (the “Grant Date”), by and between FBC
Bancorp, Inc. a Florida corporation (hereinafter “Company”), and             ,
currently serving as an officer or employee of the Company and/or Florida Bank
of Commerce (the “Bank”) (hereinafter “Optionee”).

WITNESSETH:

WHEREAS, Optionee is a valuable and trusted officer or employee of the Company
and/or the Bank, and the Company considers it desirable and in the best interest
that options to purchase the Company’s common stock (the “Stock”) be given to
the Optionee as inducement to acquire an initial or further proprietary interest
in the Company; and

WHEREAS, the Company desires to encourage, motivate, retain, and attract highly
competent individuals such as Optionee, upon whose judgment, initiative,
leadership, and continued efforts the success of the Company in large measure
depends; and

WHEREAS, the granting of options to purchase common stock of the Company
hereunder is in accordance with the FBC Bancorp, Inc. 2014 Officers’ and
Employees’ Stock Option Plan, as the same may be amended from time to time.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

ARTICLE I

Definitions

As used in this Agreement, all terms which are defined in the FBC Bancorp, Inc.
2014 Officers’ and Employees’ Stock Option Plan, as the same may from time to
time be amended (the “Plan”), shall have the meanings specified in the Plan,
unless otherwise specifically defined herein.

ARTICLE II

Effective Date

2.1 Effective Date. The effective date of this Agreement shall be the Grant
Date. For purposes of this Agreement, the term “Option” shall mean the option to
purchase Stock granted to the Optionee pursuant to the Plan.

 

1



--------------------------------------------------------------------------------

ARTICLE III

Shares of Stock Subject to Option

3.1 Number of Shares. Subject to adjustment pursuant to the provisions of
Section 3.3 hereof, the Optionee may purchase up to             (             )
shares of Stock hereunder, which shall be issued and sold by the Company only
upon exercise (in accordance with Section 4.2(b) of this Agreement) of the
Option granted pursuant to Section 4.1 of this Agreement.

3.2 Shares Issued Pursuant to this Agreement. Shares of Stock with respect to
which the Option granted hereunder shall have been exercised shall not again be
available for Option hereunder.

3.3 Stock Adjustments; Mergers and Combinations. Notwithstanding any other
provision in this Agreement, if the outstanding shares of Stock are increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Company or of any other corporation by reason of any
merger, consolidation, liquidation, recapitalization, reclassification, stock
split up, combination of shares, or stock dividend, the total number of shares
subject to Option pursuant to this Agreement shall be proportionately and
appropriately adjusted by the Stock Option Committee. If the Company continues
in existence, the number and kind of shares that are subject to any Option and
the Option Price per share shall be proportionately and appropriately adjusted
without any change in the aggregate price to be paid therefor upon exercise of
the Option. If the Company will not remain in existence or a majority of its
stock will be purchased or acquired by a single purchaser or group of purchasers
acting together, then the Stock Option Committee may (i) declare that all
Options shall terminate 30 days after the Stock Option Committee gives written
notice to all Optionees of their immediate right to exercise all Options then
outstanding (without regard to limitations on exercise otherwise contained in
the Options), or (ii) notify all Optionees that all Options granted under the
Plan shall apply with appropriate adjustments as determined by the Stock Option
Committee to the securities of the successor corporation to which holders of the
numbers of shares subject to such Options would have been entitled, or (iii)
some combination of aspects of (i) and (ii). The determination by the Stock
Option Committee as to the terms of any of the foregoing adjustments shall be
conclusive and binding.

3.4 Acceleration of Option Exercise. Subject to Section 3.3, upon dissolution or
liquidation of the Company, any merger or combination in which the Company is
not a surviving corporation, or sale of substantially all of the assets of the
Company is involved, or upon any Change of Control, the Optionee shall have the
right to exercise the Option thereafter in whole or in part, notwithstanding the
provisions of Section 4.2(b) hereof and the provisions of Section 5.3 of the
Plan, to the extent that the Option shall not have been exercised prior thereto.

 

2



--------------------------------------------------------------------------------

ARTICLE IV

Option

4.1 Grant of the Option. As of the Grant Date, the Optionee is hereby granted an
Option to purchase                              (            ) shares of Stock,
subject to adjustment pursuant to the provisions of Section 3.3 hereof. The
Option granted hereunder is intended to be an Incentive Stock Option.

4.2 (a) Terms of Option. The Option shall expire on the tenth anniversary of the
Grant Date. The Option Price of each share of Stock subject to the Option shall
be              Dollars ($            ) per share, subject to adjustment
pursuant to the provisions of Section 3.3 hereof.

 

  (b) Option Exercise. The Option may be exercised in whole or in part from time
to time with respect to whole shares only, within the period permitted for the
exercise thereof. The Option shall become exercisable in the following manner:

 

  (i) During the first year after the date of grant of the Options, twenty
percent (20%) of the Options shall be exercisable;

 

  (ii) During the second year after the date of grant of such Options, forty
percent (40%) of the Options shall be exercisable;

 

  (iii) During the third year after the date of grant of such Options, such
Options shall be exercisable only to the extent of sixty percent (60%) of the
shares covered by such Options;

 

  (iv) During the fourth year after the date of grant of such Options, such
Options shall be exercisable only to the extent of eighty percent (80%) of the
shares covered by such Options; and

 

  (v) During the fifth and each succeeding year after the date of grant of such
Options, such Options shall be exercisable as to all shares covered by such
Options.

Notwithstanding any other provision in this Agreement, the Option may not be
exercised after the expiration of ten (10) years from its Grant Date. The Option
shall be exercised by: (A) written notice of intent to exercise the Option with
respect to a specific number of shares of Stock, which is delivered by hand
delivery or registered or certified mail, return receipt requested, to the
Company at its principal office, Attention: Corporate Secretary; and (B) payment
in full (by a check or money order payable to “FBC Bancorp, Inc.”) to the
Company at such office of the amount of the Option Price for the number of
shares of Stock with respect to which the Option is then being exercised. Each
such notice of exercise shall be accompanied by any documents required by the
Company under Section 4.6 hereof. In addition to and at the time of payment of
the Option Price, the

 

3



--------------------------------------------------------------------------------

Optionee shall pay to the Company in cash the full amount of all federal, state,
and local withholding or other employment taxes, if any, applicable to the
taxable income of the Optionee resulting from such exercise, and any sales,
transfer, or similar taxes imposed with respect to the issuance or transfer of
shares of Stock in connection with such exercise.

4.3 Nontransferability of Option. No Option shall be transferred by the Optionee
otherwise than by will or the laws of descent and distribution. During the
lifetime of the Optionee, the Option shall be exercisable only by him or by his
legal guardian or personal representative, or by an individual holding on behalf
of the Optionee a valid Durable Power of Attorney.

4.4 Effect of Death, Disability, Retirement, or Other Termination of Service.

 

  (a) If the Optionee’s Service with the Bank shall be terminated for “cause,”
as defined in Section 4.4(b) hereof, then no Option held by the Optionee, which
is unexercised in whole or in part, may be exercised on or after the date on
which the Optionee is first notified in writing by the Bank of such termination
for cause.

 

  (b) For purposes of this Section 4.4, termination for “cause” shall mean
termination for “cause” under any employment agreement between the Bank and the
Optionee, or termination for the Optionee’s personal dishonesty, incompetence,
willful misconduct, breach of fiduciary duty involving personal profit,
violation of any law, rule, or regulation (other than traffic violations or
similar offenses), violation of any agreement or order with any bank regulatory
agency, or failure by the Optionee to perform his stated duties.

 

  (c) If the Optionee’s Service with the Bank shall be terminated for any reason
other than for cause (as defined in Section 4.4(b) hereof) and other than the
retirement after age seventy-two (72) or the disability (as defined in Section
4.4(e) hereof) or death of the Optionee, then no unexercised portion of the
Option may be exercised on or after such termination of Services.

 

  (d) If the Optionee’s Service with the Bank shall be terminated by reason of
retirement after age seventy-two (72) or the death or disability (as defined in
Section 4.4(e) hereof) of the Optionee, then the Optionee or personal
representative or administrator of the estate of the Optionee or the successor
Trustee of the Optionee’s Trust containing dispositive provisions, or the person
or persons to whom the Option granted hereunder shall have been validly
transferred by the personal representative or administrator pursuant to the
Optionee’s will or the laws of descent and distribution, as the case may be,
shall have the right to exercise the Optionee’s Option for ninety (90) days
after the date of such termination (one year in the case of death or
disability), and to the extent of the full amount of the shares subject to such
Options.

 

4



--------------------------------------------------------------------------------

  (e) For purposes of this Section 4.4, the terms “disability” and “disabled”
shall have the meaning set forth in the principal disability insurance policy or
similar program then maintained by the Bank on behalf of its employees or, if no
such policy or program is then in existence, the meaning then used by the United
States Government in determining persons eligible to receive disability payments
under the social security system of the United States.

 

  (f) No transfer of the Option by the Optionee by will or by the laws of
descent and distribution shall be effective to bind the Bank unless the Bank
shall have been furnished with written notice thereof and an authenticated copy
of the will and/or such other evidence as the Bank may deem necessary to
establish the validity of the transfer and the acceptance by the transferee or
transferees of the terms and conditions of the Option.

4.5 Rights as Shareholder. The Optionee or a transferee of the Option shall have
no rights as a shareholder with respect to any shares of Stock subject to the
Option prior to the purchase of such shares by exercise of the Option as
provided herein.

4.6 Optionee’s Intent as to Stock Acquired by Exercise of Option. The Optionee
agrees that, upon or prior to the exercise of all or any portion of the Option,
the Optionee shall furnish to the Company in writing such information or
assurances as, in the Company’s opinion, may be necessary to enable it to comply
fully with the Securities Act of 1933, as amended, and the rules and regulations
thereunder and any other applicable statutes, rules, and regulations. Without
limiting the foregoing, if a registration statement is not in effect under the
Securities Act of 1933, as amended, with respect to the shares of Stock to be
issued upon exercise of the Option, the Optionee further agrees that the Company
shall have the right to require, as a condition to the exercise of the Option,
that the Optionee represent to the Company in writing that the shares to be
received upon exercise of the Option will be acquired by the Optionee for
investment and not with a view to distribution and that the Optionee agree, in
writing, that such shares will not be disposed of except pursuant to an
effective registration statement, unless the Company shall have received an
opinion of counsel reasonably acceptable to it to the effect that such
disposition is exempt from the registration requirements of the Securities Act
of 1933, as amended. The Optionee understands and agrees that the Company shall
have the right to endorse on certificates representing shares of Stock issued
upon exercise of the Option such legends referring to the foregoing
representations and restrictions or any other applicable restrictions on resale
or disposition as the Company, in its discretion, shall deem appropriate.

ARTICLE V

Incentive Stock Option Restrictions

5.1 Additional Restrictions and Limitations on the Option; General. The Option
granted pursuant to this Agreement shall, in order to qualify under the Code as
an Incentive Stock Option, comply with all of the restrictions and limitations
set forth in the Code and Article VI of the Plan, as the same may from time to
time be amended, and this Article V. If the Option does not fulfill all of the
provisions of this Article V, then the Option shall not be an Incentive Stock
Option but rather shall be a Nonstatutory Stock Option.

 

5



--------------------------------------------------------------------------------

5.2 Restrictions on Disposition of Stock Acquired by Exercise of Option;
Requirement that Optionee be an Employee. The Optionee understands and agrees
that, in order for the Optionee to receive favorable tax treatment under the
Code with respect to the transfer of a share of Stock to him pursuant to his
exercise of the Option:

 

  (a) the Optionee may not dispose of such share of Stock (acquired by the
Optionee pursuant to his exercise of the Option) (i) within two (2) years from
the Grant Date, or (ii) within one (1) year of the transfer of such share of
Stock to the Optionee pursuant to his exercise of the Option; and

 

  (b) at all times during the period beginning on the Grant Date and ending on
the day three (3) months before the Optionee’s exercise of the Option, the
Optionee must have been an “employee,” as that term is defined in the Code, of
the Company or of such other corporation as is described in the Code.

The foregoing provisions of this Section 5.2 do not apply to the exercise of the
Option, after the death of the Optionee, by the personal representative or
administrator of his estate or the person or persons to whom the Option granted
hereunder shall have been validly transferred by the personal representative or
administrator pursuant to the Optionee’s will or the laws of descent and
distribution. In such case, the deceased Optionee must have been an “employee”
(as defined in the Code) of the Company or of such other corporation as is
described in the Code, either at death or within three (3) months before death.

5.3 Additional Terms Relating to the Option. If the Optionee, at the Grant Date,
owns stock possessing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company, then, notwithstanding any other
provisions hereof: (a) the Option Price shall be at least one hundred and ten
percent (110%) of the fair market value of the Stock; and (b) the Option shall
not be exercisable after the expiration of five (5) years from its Grant Date.

5.4 Special Rule Regarding Exercisability. If, for any reason, the Option shall
exceed the limitation on exercisability contained in the Code at any time, the
Option shall nevertheless be exercisable, but: (a) any exercise of the Option
shall be deemed to be an exercise of an Incentive Stock Option first until the
portion of the Option qualifying as a Incentive Stock Option shall have been
exercised in full; and (b) the portion of the Option in excess of the foregoing
limitation on exercisability shall be deemed to be a Nonstatutory Stock Option.

ARTICLE VI

Stock Certificates

The Company shall not be required to issue or deliver any certificate for shares
of Stock purchased upon the exercise of the Option granted hereunder or any
portion thereof, prior to fulfillment of all of the following conditions:

 

  (a) The admission of such shares to listing on all stock exchanges on which
the Stock is then listed, if any;

 

6



--------------------------------------------------------------------------------

  (b) The completion of any registration or other qualification of such shares
under any federal or state law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory agency,
which the Company shall in its sole discretion determine to be necessary or
advisable;

 

  (c) The obtaining of any approval or other clearance from any federal or state
governmental agency which the Company shall in its sole discretion determine to
be necessary or advisable; and

 

  (d) The lapse of such reasonable period of time following the exercise of the
Option as the Company from time to time may establish for reasons of
administrative convenience.

ARTICLE VII

Miscellaneous

7.1 Service. Nothing in this Agreement or the Option shall confer upon Optionee
the right to continue in the Service of the Company and/or the Bank.

7.2 Other Compensation Plans. The adoption of the Plan and the execution of this
Agreement shall not affect any other stock option or incentive or other
compensation plans in effect for the Company or the Bank, nor shall the Plan or
this Agreement preclude the Company or the Bank from establishing any other
forms of incentive or other compensation for directors, officers, or employees
of the Bank.

7.3 Agreement Binding on Successors. This Agreement shall be binding upon the
successors and assigns of the Company and the Optionee.

7.4 Singular, Plural; Gender. Whenever used herein, nouns in the singular shall
include the plural, and the masculine pronoun shall include the feminine gender.

7.5 Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.

7.6 Headings. Headings of Articles and Sections hereof are inserted for
convenience and reference only; they constitute no part of this Agreement.

7.7 Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal, or unenforceable, the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

7.8 Notices. Unless otherwise specified herein, notices required or permitted to
be given hereunder shall be in writing and shall be mailed by registered or
certified mail, return receipt requested, to the principal office of the
Company, Attention: Chief Executive Officer (if notice is to the Company Bank)
and to the Optionee at the Optionee’s address set forth below (if notice is to
the Optionee), or to such other person or such other address as any such party
may designate by like notice to the other party, and shall be deemed given as of
the date and time received.

 

7



--------------------------------------------------------------------------------

7.9 Counterparts. This Agreement may be executed in any number of counterparts,
each of which, when so executed, shall be considered an original, and all of
which together shall constitute one and the same instrument.

7.10 Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of Section
409A of the Code, so that the income inclusion provisions of Section 409A(a)(1)
do not apply to the Optionee. This Agreement and the Plan shall be administered
in a manner consistent with this intent, and any provision that would cause the
Agreement or the Plan to fail to satisfy Section 409A of the Code shall have no
force and effect until amended to comply with Section 409A of the Code (which
amendment may be retroactive to the extent permitted by Section 409A of the Code
and may be made by the Bank without the consent of the Optionee).

IN WITNESS WHEREOF, the parties hereto have set forth their hands and seals.

 

FBC BANCORP, INC. By:  

 

  Dana S. Kilborne   President and Chief Executive Officer

OPTIONEE

 

 

Name:

Address:  

 

 

 

8